DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.         Claim 1, and thus dependent claims 2-10 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the limitations presented in independent claim 1.
            The closest prior art found in the prior art search is to Idikurt et al. (US 2015/0044544) and Yoshitake et al. (US 2012/0052359).   Idikurt teaches the following battery module 1:

    PNG
    media_image1.png
    182
    221
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    250
    343
    media_image2.png
    Greyscale

End plate 3 and battery 7 have an electrically insulating preform 11 provided therebetween which includes thermally insulating element 14 (“an electric insulation component comprising at least one mounting portion”) on which end plate 3 sits.  Idikurt explicitly teaches that the preform 11 is produced in one piece as an injection-molded part, or is provided such that the thermally insulating element is provided as an insert in the injection molding process for the preform (P10), wherein the thermally insulating element projects from the plate-shaped preform integrally with the preform 8.  The thermally insulating elements 14 project perpendicularly from the plate-shaped preform 8.  Through holes 15 are constructed in the thermally insulating elements 14” (P26).  
	Idikurt thus fails to provide teaching, suggestion, and/or motivation to arrive at least one heat insulation component disposed below the end plate and connected to a bottom of the end plate that is detachably connected to the at least one mounting portion as claimed.   Idikurt teaches away from providing anything other than an integral structure for preform 11 and thermally insulating elements 14 (P12, 26; entire disclosure).  To attempt to disassemble the thermally insulating element 14 of Idikurt into multiple parts of a mounting portion and a heat insulation component that is detachably connected thereto would be an improper hindsight rejection given there is no teaching, suggestion, or motivation to do so, and Idikurt explicitly teaches the use of a one-piece, integral structure (P12, 26), wherein the instant disclosure specifically describes that advantages of the instantly claimed arrangement including:

    PNG
    media_image3.png
    364
    359
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    367
    media_image4.png
    Greyscale


Figures 2-4 of the instant application showing the claimed and novel feature are reproduced below for convenience:

    PNG
    media_image5.png
    338
    533
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    278
    300
    media_image6.png
    Greyscale
    
    PNG
    media_image7.png
    293
    294
    media_image7.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729